 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 4,
2018, is entered into by and between HEMP NATURALS, INC., a December corporation
(the “Company”), and EMA Financial, LLC, a Delaware limited liability company
(the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act” or “1933 Act”), and Rule 506 promulgated thereunder by the
United States Securities and Exchange Commission (the “SEC”), the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company a 12% Convertible Note of the Company, in the form
attached hereto as Exhibit A, in the principal amount of $65,000.00 (together
with any note(s) issued in replacement thereof or as interest thereon or
otherwise with respect thereto in accordance with the terms thereof, the
“Note”), convertible into shares (“Conversion Shares”) of common stock,

$0.0001 par value per share (the “Common Stock”), of the Company, upon the terms
and subject to the limitations and conditions set forth in such Note.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.Purchase and Sale of Note.

 

a)                       Purchase of Note. On the Closing Date (as defined
below), the Company shall issue and sell to the Purchaser, and the Purchaser
agrees to purchase from the Company, the Note for an aggregate purchase price of
$58,500.00 (“Purchase Price”).

 

b)                      Form of Payment. On the Closing Date (i) the Purchaser
shall pay the Purchase Price by wire transfer of immediately available funds to
the Company, in accordance with the Company’s written wiring instructions,
simultaneously with delivery of the Note, and

(ii) the Company shall deliver such Note duly executed on behalf of the Company
to the Purchaser, simultaneously with delivery of such Purchase Price.

 

c)                       Closing Date. Subject to the satisfaction (or written
waiver) of the conditions thereto set forth in Section 8 and Section 9 below,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall occur on the first business day following the date hereof or such other
mutually agreed upon time (the “Closing Date”)

 

2.     Purchaser’s Representations and Warranties. The Purchaser represents and
warrants to the Company that:

 

a)                       Investment Purpose. Purchaser is acquiring the Note and
the Conversion Shares (collectively, the “Securities”) for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of applicable securities laws; provided,
however, by making the representations herein, Purchaser does not agree, or make
any representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance

 

  

 

 

with or pursuant to a registration statement or an exemption under the 1933 Act.
The Purchaser is acquiring the Securities hereunder in the ordinary course of
its business. The Purchaser does not presently have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
Securities in violation of applicable securities laws.

 

b)                      Accredited Investor Status. The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D (an
“Accredited Investor”).

 

3.     Representations and Warranties of the Company. Except as disclosed by the
Company in the publicly filed SEC Documents the Company represents and warrants
to the Purchaser, as of the date hereof and the Closing Date, that:

 

a)                       Organization and Qualification. The Company and each of
its Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The SEC Documents set
forth a list of all of the Subsidiaries of the Company and the jurisdiction in
which each is incorporated The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.

 

b)                      Authorization; Enforcement. (i) The Company has all
requisite corporate power and authority to enter into and perform this Agreement
and the Note and to consummate the transactions contemplated hereby and thereby
and to issue the Securities, in accordance with the terms hereof and thereof,
(ii) the execution and delivery of this Agreement and the Note by the Company
and the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Note and the issuance and
reservation for issuance of the Conversion Shares issuable upon conversion and
exercise thereof) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note and each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

c)                       Capitalization. As of the date hereof, the authorized
capital stock of the Company, and number of shares issued and outstanding, is as
set forth in the Company’s most

 

 2 

 

 

recent periodic report filed with the SEC. Except as disclosed in the SEC
Documents no shares are reserved for issuance pursuant to the Company’s stock
option plans. Except as disclosed in the SEC Documents no shares are reserved
for issuance pursuant to securities exercisable for, or convertible into or
exchangeable for shares of Common Stock. All of such outstanding shares of
capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and non- assessable. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the shareholders of
the Company or any liens or encumbrances imposed through the actions or failure
to act of the Company. As of the effective date of this Agreement, and except as
disclosed in the SEC Documents, (i) there are no outstanding options, warrants,
scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities, notes or rights convertible
into or exchangeable for any shares of capital stock of the Company or any of
its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries,

(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the 1933 Act and (iii) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) that will be triggered by the
issuance of any of the Securities. The Company has furnished to the Purchaser
true and correct copies of the Company’s Certificate or Articles of
Incorporation as in effect on the date hereof (“Formation Documents”), the
Company’s By-laws, as in effect on the date hereof (the “By- laws”), and the
terms of all securities convertible into or exercisable for Common Stock of the
Company and the material rights of the holders thereof in respect thereto.

 

d)                      Issuance of Shares. The Conversion Shares are duly
authorized and reserved for issuance and, upon conversion of the Note, as the
case may be, in accordance with their respective terms, will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the holder thereof.

 

e)                       Acknowledgment of Dilution. The Company’s executive
officers and directors understand the nature of the Securities being sold hereby
and recognize that the issuance of the Securities will have a potential dilutive
effect on the equity holdings of other holders of the Company’s equity or rights
to receive equity of the Company. The Board of Directors of the Company has
concluded, in its good faith business judgment that the issuance of the
Securities is in the best interests of the Company. The Company specifically
acknowledges that its obligation to issue the Conversion Shares upon conversion
of the Notes is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other stockholders
of the Company or parties entitled to receive equity of the Company.

 

f)                        No Conflicts. The execution, delivery and performance
of this Agreement, and the Note by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance and reservation for issuance of the Conversion Shares)
will not (i) conflict with or result in a violation of any provision of the
Formation Documents or By-laws, or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time

 

 3 

 

 

or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party and that is not filed as an SEC Document or other
document filed with the SEC, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect). Neither
the Company nor any of its Subsidiaries is in violation of its Formation
Documents, By-laws or other organizational documents and neither the Company nor
any of its Subsidiaries is in default (and no event has occurred which with
notice or lapse of time or both could put the Company or any of its Subsidiaries
in default) under, and neither the Company nor any of its Subsidiaries has taken
any action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries, if any, are not being conducted, and shall
not be conducted so long as the Purchaser owns any of the Securities, in
violation of any law, ordinance or regulation of any governmental entity. Except
as specifically contemplated by this Agreement and as required under the 1933
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement and
the Note in accordance with the terms hereof or thereof or to issue and sell the
Securities in accordance with the terms hereof and thereof and to issue the
Conversion Shares. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing requirements of the Over-the-Counter
Bulletin Board (the “OTCBB”), or OTCQB, or OTC Pink and does not reasonably
anticipate that the Common Stock will be delisted by the OTCBB, or OTCQB, or OTC
Pink in the foreseeable future. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing.

 

g)                      SEC Documents; Financial Statements. The Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”). Upon
written request the Company will deliver to the Purchaser true and complete
copies of the SEC Documents, except for such exhibits and incorporated
documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended (“1934 Act” or “Exchange Act”), and none of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not

 

 4 

 

 

misleading. None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof). As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). Except as
set forth in the financial statements of the Company included in the SEC
Documents, the Company has no liabilities, contingent or otherwise, other than
(i) liabilities incurred in the ordinary course of business, and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in such financial statements, which, individually or in the aggregate,
are not material to the financial condition or operating results of the Company.
The Company is subject to the reporting requirements of the 1934 Act.

 

h)                      Absence of Certain Changes. Since November 30, 2017,
there has been no material adverse change and no material adverse development in
the assets, liabilities, business, properties, operations, financial condition,
results of operations, prospects or 1934 Act reporting status of the Company or
any of its Subsidiaries.

 

i)                         Absence of Litigation. There is no action, suit,
claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their officers or directors
in their capacity as such, that could have a Material Adverse Effect. The public
filings contain a complete list and summary description of any pending or, to
the knowledge of the Company, threatened proceeding against or affecting the
Company or any of its Subsidiaries, without regard to whether it would have a
Material Adverse Effect. The Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.

 

j)                         Patents, Copyrights, etc. The Company and each of its
Subsidiaries owns or possesses the requisite licenses or rights to use all
patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names and copyrights (“Intellectual Property”) necessary to enable it to conduct
its business as now operated (and, as presently contemplated to be operated in
the future); there is no claim or action by any person pertaining to, or
proceeding pending, or to the Company’s knowledge threatened, which challenges
the right of the Company or of a Subsidiary with respect to any Intellectual
Property necessary to enable it to conduct its business as now operated (and, as
presently contemplated to be operated in the future); to the best of the
Company’s knowledge, the Company’s or its Subsidiaries’ current and intended
products, services and processes do not infringe on any Intellectual Property or
other rights held by any person and/or entity; and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and each of its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of their Intellectual Property.

 

 5 

 

 

k)                      No Materially Adverse Contracts, Etc. Neither the
Company nor any of its Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation
which in the judgment of the Company’s officers has or is expected in the future
to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement which in the judgment of
the Company’s officers has or is expected to have a Material Adverse Effect.

 

l)                         Disclosure. No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

m)                    Brokers. The Company hereby represents and warrants that
it has not hired, retained or dealt with any broker, finder, consultant, person,
firm or corporation (“Broker”) in connection with the negotiation, execution or
delivery of this Agreement or the transactions contemplated hereunder. The
Company covenants and agrees that should any claim be made against Purchaser for
any commission or other compensation by the Broker, based upon the Company’s
engagement of such person in connection with this transaction, the Company shall
indemnify, defend and hold Purchaser harmless from and against any and all
damages, expenses (including attorneys’ fees and disbursements) and liability
arising from such claim. The Company shall pay the commission of the Broker, to
the attention of the Broker, pursuant to their separate agreement(s) between the
Company and the Broker.

 

n)                      Permits; Compliance. The Company and each of its
Subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exemptions, consents, certificates,
approvals and orders necessary to own, lease and operate its properties and to
carry on its business as it is now being conducted (collectively, the “Company
Permits”), and there is no action pending or, to the knowledge of the Company,
threatened regarding suspension or cancellation of any of the Company Permits.
Neither the Company nor any of its Subsidiaries is in conflict with, or in
default or violation of, any of the Company Permits, except for any such
conflicts, defaults or violations which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. Since , neither
the Company nor any of its Subsidiaries has received any notification with
respect to possible conflicts, defaults or violations of applicable laws, except
for notices relating to possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.

 

o)                      Insurance. The Company and its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such coverage, amounts as are prudent and customary in the businesses in
which the Company is engaged, including, but not limited to, directors and
officer’s insurance coverage with coverage amounts that are at least equal to
the aggregate Purchase Price. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

 6 

 

 

p)                      No “Shell”. As of the date of this Agreement the Company
is an operating company and, either (i) is not or has never been a “shell
issuer” as defined in Rule 144(i)(2) or (ii) at least 12 months have passed
since the Company filed Form 10 Type information indicating it is not a “shell
issuer” (and supporting the claim that it is no longer a shell company), filed
all required reports for at least twelve consecutive months after the filing of
the respective Form 10 information, and has therefore complied with Rule
144(i)(2).

 

q)                      Bad Actor. No officer or director of the Company would
be disqualified under Rule 506(d) of the Securities Act as amended on the basis
of being a “bad actor”.

 

r)                        Acknowledgement Regarding Purchaser’s Trading
Activity. Notwithstanding anything in this Agreement or elsewhere to the
contrary it is understood and acknowledged by the Company that: (i) the
Purchaser has not been asked by the Company to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.

 

4.COVENANTS.

 

a)                       Best Efforts. The parties shall use their best efforts
to satisfy timely each of the conditions described in Section 6 and 7 of this
Agreement.

 

b)                      Form D; Blue Sky Laws. The Company agrees when
applicable to timely file a Form D with respect to the Securities as required
under Regulation D and to provide a copy thereof to the Purchaser promptly after
such filing. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary to qualify the Securities
for sale to the Purchaser at the applicable closing pursuant to this Agreement
under applicable securities or “blue sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Purchaser on or prior to the Closing
Date.

 

c)                       Use of Proceeds. The Company shall use the proceeds
from the sale of the Securities for general corporate purposes.

 

d)                      Financial Information. Upon written request of the
Purchaser, the Company agrees to within (3) three days of the written request
send or make available the following reports filed with the SEC or OTC Markets
Group to the Purchaser: a copy of its Annual Report and its Quarterly Reports
and any Supplemental Reports; (ii) copies of all press releases issued by the
Company or any of its Subsidiaries; and (iii) copies of any notices or other
information the Company makes available or gives to such shareholders.
Notwithstanding the foregoing, the Company shall not disclose any material
nonpublic information to the Purchaser without its consent unless such
information is disclosed to the public prior to or promptly following such
disclosure to the Purchaser.

 

 7 

 

 

e)                       Listing. The Company will obtain and, so long as the
Purchaser owns any of the Securities, maintain the listing and trading of its
Common Stock on the OTCBB, and OTCQB, or OTC Pink or any equivalent replacement
exchange, the NASDAQ Stock Market (“NASDAQ”), the New York Stock Exchange
(“NYSE”), or the NYSE MKT, f/k/a American Stock Exchange (“AMEX”), and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Financial Industry Regulatory
Authority (“FINRA”) and such exchanges, as applicable. The Company shall
promptly provide to the Purchaser copies of any notices it receives from the
SEC, OTC Markets Group and any other exchanges or quotation systems on which the
Common Stock is then listed regarding the continued eligibility of the Common
Stock for listing on such exchanges and quotation systems, provided that it
shall not provide any notices constituting material nonpublic information. If at
any time while the Note is outstanding the Company fails to maintain the listing
and trading and of its Common Stock, or fails in any way to comply with the
Company’s reporting/ filing obligations such failure(s) will result in
liquidated damages of fifteen thousand dollars ($15,000), being immediately due
and payable to Holder at its election in the form of cash payment or addition to
the balance of the Note.

 

f)                        Corporate Existence. So long as the Purchaser
beneficially owns any Securities, the Company shall maintain its corporate
existence and shall not sell all or substantially all of the Company’s assets,
except in the event of a merger or consolidation or sale of all or substantially
all of the Company’s assets, where the surviving or successor entity in such
transaction (i) assumes the Company’s obligations hereunder and under the
agreements and instruments entered into in connection herewith and (ii) is a
publicly traded corporation whose Common Stock is listed for trading on NASDAQ,
NYSE or AMEX.

 

g)                      No Integration. The Company shall not make any offers or
sales of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
1933 Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

h)                      Securities Laws Disclosure; Publicity. The Company shall
comply with applicable securities laws by filing a Current Report on Form 8-K,
within four (4) Trading Days following the date hereof, disclosing all the
material terms of the transactions contemplated hereby.

 

i)                         Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by this
Agreement, the Company covenants and agrees that neither it nor any other person
acting on its behalf will provide the Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

j)                         Subsidiaries. So long as the Note remains
outstanding, the Company shall not transfer any assets or rights to any of its
subsidiaries or permit any of its subsidiaries to engage

 

 8 

 

 

in any significant business or operations, whether such subsidiaries are
currently existing or hereafter created.

 

k)                      Insurance. So long as the Note remains outstanding, the
Company and its Subsidiaries shall maintain in full force and effect insurance
reasonably believed by the Company to be adequate coverage (a) on all assets and
activities, covering property loss or damage and loss of income by fire or other
hazards or casualty, and (b) against all liabilities, claims and risks for which
it is customary for companies similarly situated to the Company to insure,
including without limitation applicable product liability insurance, required
workmen’s compensation insurance, and other insurance covering injury or damage
to persons or property, but excluding directors and officers insurance coverage.
The Company shall promptly furnish or cause to be furnished evidence of such
insurance to the Purchaser, in form and substance reasonably satisfactory to the
Purchaser

 

l)                         ROFR. At any time while the Note is outstanding, the
Company desires to borrow funds, raise additional capital and/or issue
additional promissory notes convertible into shares of securities of the Company
(a “Prospective Financing”), the Purchaser shall have the right of first refusal
to participate in the Prospective Financing, and the Company shall provide
written notice containing the terms of such Prospective Financing (the “ROFR
Notice”) to the Purchaser prior to effectuating any such transaction. The ROFR
Notice shall specify all of the key terms of the Prospective Financing,
including, but not limited to, the proposed investment amount, the proposed rate
of interest, the proposed conversion price, the proposed term of the investment,
the type and number of securities to be sold and any and all other relevant
terms, each as applicable. Upon Purchaser’s receipt of the ROFR Notice,
Purchaser shall have the exclusive right to participate in such Prospective
Financing(s), upon the terms specified in the ROFR Notice, by sending written
notice to the Company within seven (7) business days after Purchaser’s receipt
of the ROFR Notice. In the event Purchaser fails to exercise its right of first
refusal with respect to an ROFR Notice within the time set forth above,
Purchaser shall be deemed to have waived its right of first refusal with respect
to such Prospective Financing, provided that it shall retain such right with
respect to any future Prospective Financing. Notwithstanding anything contained
herein, the Company shall not furnish any material non-public information
concerning the Company without the Purchaser’s prior written consent, and shall
initially only indicate to the Purchaser that the Company contemplates a
financing. Notwithstanding anything contained herein, in no event shall the
Purchaser be entitled to purchase any securities which would cause the sum of
(1) the number of shares of Common Stock beneficially owned by the Purchaser and
its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Note
or the unexercised or unconverted portion of any other security of the Company
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of directly or indirectly
purchasable under this Section, to exceed 4.9% of the outstanding shares of
Common Stock (or 9.99% of the total issued Common Stock of the Company if
specified by Purchaser and accompanied with applicable documentation such as any
Amendment made to this Agreement or the Note).

 

m)                    Future Financings: From the date hereof until such time as
the Purchaser no longer holds any of the Securities, in the event the Company
issues or sells any shares of Common

 

 9 

 

 

Stock or securities directly or indirectly convertible into or exercisable for
Common Stock (“Common Stock Equivalents”) or amends the transaction documents
relating to any sale or issuance of Common Stock or Common Stock Equivalents,
and the Purchaser reasonably believes that the terms and conditions thereunder
are more favorable to such investors as the terms and conditions granted under
this Agreement, Note or any document provided by the Purchaser to the Company
relating to any sale or issuance of Common Stock (the “Transaction Documents”),
upon notice to the Company by such Purchaser, the Transaction Documents shall be
deemed automatically amended so as to give the Purchaser the benefit of such
more favorable terms or conditions. Promptly following a request to the Company
the Company shall provide Purchaser with all executed transaction documents
relating to any such sale or issue of Common Stock or Common Stock Equivalents.
Company shall deliver acknowledgment of such automatic amendment to the
Transaction Documents to Purchaser in form and substance reasonably satisfactory
to the Purchaser (the “Acknowledgment”) within three (3) business days of
Company’s receipt of request from Purchaser (the “Deadline”), provided that
Company’s failure to timely provide the Acknowledgement shall not affect the
automatic amendments contemplated hereby. If the Acknowledgement is not
delivered by the Deadline, Company shall pay to the Purchaser $1000.00 per day
in cash, for each day beyond the Deadline that the Company fails to deliver such
Acknowledgement such cash amount shall be paid to Holder by the first day of the
month following the month in which it has accrued or, at the option of the
Holder, shall be added to the principal amount of the Note, in which event
interest shall accrue thereon in accordance with the terms of the Note and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of the Note.

 

n)                      Piggyback Registration Rights. Borrower shall include on
the: (i) next registration statement Borrower files with the SEC; or (ii) on the
subsequent registration statement if such registration statement is withdrawn),
or, (iii) amend a registration statement previously filed, but not effective as
of the Issue Date all shares issuable upon conversion of the Note. Failure to do
so will result in liquidated damages of fifty percent (50%) of the outstanding
principal amount of the Note, but not less than twenty-five thousand dollars
($25,000), being immediately due and payable to Holder at its election in the
form of cash payment or addition to the balance of the Note.

 

5.     Transfer Agent Instructions. Upon receipt of a duly executed Notice of
Conversion, the Company shall issue irrevocable instructions to its transfer
agent to issue certificates, registered in the name of the Purchaser or its
nominee, for the Conversion Shares in such amounts as specified from time to
time by the Purchaser to the Company upon conversion of the Note, or any part
thereof, in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that the Company proposes to replace its transfer
agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement and the Securities (including
but not limited to the provision to irrevocably reserve shares of Common Stock
in the Reserved Amount (as defined in the Note)) signed by the successor
transfer agent (to the Company) and the Company. Prior to registration of the
Conversion Shares under the 1933 Act or the date on which the Conversion Shares
may be sold pursuant to Rule 144 without any restriction as to the number of
Securities as of a particular date that can then be immediately sold, all such
certificates shall bear the restrictive legend specified in Section 2(g) of this
Agreement. The Company warrants that: (i) no instruction other

 

 10 

 

 

than the Irrevocable Transfer Agent Instructions referred to in this Section 5,
and stop transfer instructions to give effect to Section 2(f) hereof (in the
case of the Conversion Shares, prior to registration of the Conversion Shares
under the 1933 Act or the date on which the Conversion Shares may be sold
pursuant to Rule 144 without any restriction as to the number of Securities as
of a particular date that can then be immediately sold), will be given by the
Company to its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Note; (ii) it will not direct its transfer
agent not to transfer or delay, impair, and/or hinder its transfer agent in
transferring (or issuing)(electronically or in certificated form) any
certificate for Conversion Shares to be issued to the Purchaser upon conversion
of or otherwise pursuant to the Note as and when required by the Note and this
Agreement; and (iii) it will not fail to remove (or direct its transfer agent
not to remove or impair, delay, and/or hinder its transfer agent from removing)
any restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any Conversion Shares issued to the Purchaser
upon conversion of or otherwise pursuant to the Note as and when required by the
Note and this Agreement. Nothing in this Section shall affect in any way the
Purchaser’s obligations and agreement set forth in Section 2(g) hereof to comply
with all applicable prospectus delivery requirements, if any, upon re-sale of
the Securities. If the Purchaser provides the Company with (i) an opinion of
counsel in form, substance and scope customary for opinions in comparable
transactions, to the effect that a public sale or transfer of such Securities
may be made without registration under the 1933 Act and such sale or transfer is
effected or (ii) the Purchaser provides reasonable assurances that the
Securities can be sold pursuant to Rule 144, the Company shall permit the
transfer, and, in the case of the Conversion Shares, promptly instruct its
transfer agent to issue one or more certificates, free from restrictive legend,
in such name and in such denominations as specified by the Purchaser. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchaser, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Purchaser shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

6.     Injunction Posting of Bond. In the event the Purchaser shall elect to
convert the Note or any parts thereof, the Company may not refuse conversion or
exercise based on any claim that Purchaser or anyone associated or affiliated
with Purchaser has been engaged in any violation of law, or for any other
reason. In connection with any injunction sought or attempted by the Company,
the Company shall be required to post a bond at least equal to the greater of
either: (i) the outstanding principal amount of the Note; and (ii) the market
value of the Conversion Shares sought to be converted, exercised or issued,
based on the sale price per share of Common Stock on the principal market on
which it is traded.

 

7.Delivery of Unlegended Shares.

 

a)                       Within three (3) business days (such third business day
being the “Unlegended Shares Delivery Date”) after the business day on which the
Company has received (i) a notice that Conversion Shares, or any other Common
Stock held by the Purchaser

 

 11 

 

 

has been sold pursuant to a registration statement or Rule 144 under the 1933
Act, (ii) a representation that the prospectus delivery requirements, or the
requirements of Rule 144, as applicable and if required, have been satisfied,
(iii) the original share certificates representing the shares of Common Stock
that have been sold, and (iv) in the case of sales under Rule 144, customary
representation letters of the Purchaser and, if required, Purchaser’s broker
regarding compliance with the requirements of Rule 144, the Company at its
expense, (y) shall deliver, and shall cause legal counsel selected by the
Purchaser to deliver to its transfer agent (with copies to Purchaser) an
appropriate instruction and opinion of such counsel, directing the delivery of
shares of Common Stock without any legends including the legend set forth in
Section 4(h) above (the “Unlegended Shares”); and (z) cause the transmission of
the certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted Common Stock certificate,
if any, to the Purchaser at the address specified in the notice of sale, via
express courier, by electronic transfer or otherwise on or before the Unlegended
Shares Delivery Date.

 

b)                      The Company understands that a delay in the delivery of
the Unlegended Shares later than the Unlegended Shares Delivery Date could
result in economic loss to the Purchaser. As compensation to Purchaser for such
loss, the Company agrees to pay late payment fees (as liquidated damages and not
as a penalty) to the Purchaser for late delivery of Unlegended Shares in the
amount of $250.00 per business day after the Unlegended Shares Delivery Date. If
during any three hundred and sixty (360) day period, the Company fails to
deliver Unlegended Shares as required by this Section for an aggregate of thirty
(30) days, then Purchaser or assignee holding Securities subject to such default
may, at its option, require the Company to redeem all or any portion of the
shares subject to such default at a price per share equal to the greater of (i)
200% of the most recent closing price of the Common Stock or (ii) the parity
value of the Default Sum to be paid (as defined in Section 3.16 of the Note)
(“Unlegended Redemption Amount”). The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.

 

8.     Conditions to the Company’s Obligation to Sell. The obligation of the
Company hereunder to issue and sell the Note to the Purchaser at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

 

a)                       The Purchaser shall have executed this Agreement and
delivered the same to the Company.

 

b)The Purchaser shall have delivered the Purchase Price to the Company.

 

c)                       The representations and warranties of the Purchaser
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Purchaser shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchaser at or prior to the Closing Date.

 

 12 

 

 

d)                      No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

9.     Conditions to The Purchaser’s Obligation to Purchase. The obligation of
the Purchaser hereunder to purchase the Note at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in its sole discretion:

 

a)                       The Company shall have executed this Agreement and
delivered the same to the Purchaser.

 

b)                      The Company shall have delivered to the Purchaser the
duly executed Note (in such denominations as the Purchaser shall request) in
accordance with Section 1 above.

 

c)                       The Irrevocable Transfer Agent Instructions, in form
and substance satisfactory to the Purchaser, shall have been delivered to and
acknowledged in writing by the Company’s Transfer Agent (a copy of which written
acknowledgment shall be provided to Purchaser prior to Closing).

 

d)                      The representations and warranties of the Company shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Purchaser
shall have received a certificate or certificates reasonably requested by the
Purchaser including, but not limited to certificates with respect to the
Company’s Formation Documents, By-laws, and Board of Directors’ resolutions
relating to the transactions contemplated hereby.

 

e)                       No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

f)                        No event shall have occurred which could reasonably be
expected to have a Material Adverse Effect on the Company including but not
limited to a change in the 1934 Act reporting status of the Company or the
failure of the Company to be timely in its 1934 Act reporting obligations.

 

g)                      The Conversion Shares shall have been authorized for
quotation on the OTCBB, OTCQB, and OTC Pink and trading of the Common Stock on
the OTCBB, OTCQB, and OTC Pink shall not have been suspended by the SEC or the
OTC Markets Group.

 

 13 

 

 

10.Governing Law; Miscellaneous.

 

a)                       Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws thereof or any other State. Any action brought
by any party against any other party hereto concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state and county of New York. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
parties executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
in personam jurisdiction of such courts and hereby irrevocably waive trial by
jury. The prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other transaction document contemplated hereby by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

b)                      Removal of Restrictive Legends. In the event that
Purchaser has any shares of the Company’s Common Stock bearing any restrictive
legends, and Purchaser, through its counsel or other representatives, submits to
the Transfer Agent any such shares for the removal of the restrictive legends
thereon in connection with a sale of such shares pursuant to any exemption to
the registration requirements under the Securities Act, and the Company and or
its counsel refuses or fails for any reason (except to the extent that such
refusal or failure is based solely on applicable law that would prevent the
removal of such restrictive legends) to render an opinion of counsel or any
other documents or certificates required for the removal of the restrictive
legends, then the Company hereby agrees and acknowledges that the Purchaser is
hereby irrevocably and expressly authorized to have counsel to the Purchaser
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Company
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by the Purchaser, and surrender to a
common carrier for overnight delivery to the address as specified by the
Purchaser, certificates, registered in the name of the Purchaser or its
designees, representing the shares of Common Stock to which the Purchaser is
entitled, without any restrictive legends and otherwise freely transferable on
the books and records of the Company.

 

 14 

 

 

c)                       Filing Requirements. From the date of this Agreement
until the Notes are no longer outstanding, the Company will timely and
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act, whether or not the Company is then subject to such reporting requirements,
and comply with all requirements related to any registration statement filed
pursuant to this Agreement. The Company will use reasonable efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said acts
until the Notes are no longer outstanding. The Company will maintain the
quotation or listing of its Common Stock on the OTCBB, OTCQB, and OTC Pink,
NYSE, or NASDAQ Stock Market (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock (the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable. The Company will provide Purchaser with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market. As of the date of this Agreement and the
Closing Date, the OTC Pink, is the Principal Market. Until the Note is no longer
outstanding, the Company will continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.

 

d)                      Fees and Expenses. On or prior to the Closing, the
Company shall pay or reimburse to Purchaser a non-refundable, non-accountable
sum equal to $5,200.00 as and for the fees, costs and expenses (including
without limitation legal fees and disbursements and due diligence and
administrative expenses) incurred by the Purchaser in connection with the
Purchaser’s due diligence and negotiation, preparation and execution of the
Transaction Documents and consummation of the Transactions. The Purchaser may
withhold and offset the balance of such amount from the payment of its Purchase
Price otherwise payable hereunder at Closing, which offset shall constitute
partial payment of such Purchase Price in an amount equal to such offset. Except
as expressly set forth in this Agreement or the Note to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchaser.

 

e)                       Usury. To the extent it may lawfully do so, the Company
hereby agrees not to insist upon or plead or in any manner whatsoever claim, and
will resist any and all efforts to be compelled to take the benefit or advantage
of, usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Purchaser in order to enforce any right or remedy under the Note.
Notwithstanding any provision to the contrary contained in herein or under the
Note, it is expressly agreed and provided that the total liability of the
Company under the Note for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the Note or
herein exceed such Maximum

 

 15 

 

 

Rate. It is agreed that if the maximum contract rate of interest allowed by law
and applicable to the Note is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the Note from
the effective date forward, unless such application is precluded by applicable
law. If under any circumstances whatsoever, interest in excess of the Maximum
Rate is paid by the Company to the Purchaser with respect to indebtedness
evidenced by the Note, such excess shall be applied by the Purchaser to the
unpaid principal balance of any such indebtedness or be refunded to the Company,
the manner of handling such excess to be at the Purchaser’s election.

 

f)                        Headings. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

 

g)                      Severability. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

 

h)                      Entire Agreement; Amendments. This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the Purchaser.

 

i)                         Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be: (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, email or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by email or facsimile with accurate confirmation
generated by the transmitting facsimile machine or computer, at the address,
email address or facsimile number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

Purchaser: EMA Financial, LLC

40 Wall Street, 17th Floor New York, NY 10005

Attn: Jamie Beitler jbeitler@emafin.com

 

 16 

 

 

Company: Hemp Naturals, Inc.

16950 North Bay Road, Suite 18033 Sunny Isles Beach, FL 33160

Attn: Levi Jacobson, CEO

Email:________________

Fax:_________________

 

Each party shall provide notice to the other party of any change in address.

 

j)                         Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
assigns. Neither the Company nor the Purchaser shall assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other. Notwithstanding the foregoing, subject to Section 2(f), the Purchaser may
assign its rights hereunder to any person that purchases Securities in a private
transaction from the Purchaser or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.

 

k)                      Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

l)                         Survival. The representations and warranties of the
Company and the agreements and covenants set forth in this Agreement shall
survive the Closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of the Purchaser. The Company agrees to indemnify and
hold harmless the Purchaser and all their officers, directors, employees and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by the Purchaser of any of its representations, warranties and
covenants set forth in this Agreement or any of its covenants and obligations
under this Agreement, including advancement of expenses as they are incurred.

 

m)                    Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

n)                      No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

o)                      Remedies. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Purchaser by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Agreement, that the Purchaser shall be entitled, in addition to all other
available remedies at law or in equity,

 

 17 

 

 

and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

p)                      Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement. Any signature transmitted by facsimile, e-mail, or other
electronic means shall be deemed to be an original signature

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

HEMP NATURALS, INC.

 

 

By: /s/ Levi Jacobson Name: Levi Jacobson Title CEO

 

 

EMA FINANCIAL, LLC

 

By: /s/ James Beitler Name: Jamie Beitler Title: Authorized Signatory

 

 18 

 

